Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on July 24, 2019.  In virtue of this communication, claims 15-34 are currently presented in the instant application.
Drawings
The drawings submitted on July 24, 2019 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15, 16, 18, 22-24, 28, 29, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2016/0124499 A1 (Herein “Shiu”).

Claim 15
Consider claim 15, Shiu teaches a system (see Shiu Fig. 1, note VR System 10) comprising: 
a controller (see Shiu Fig. 1 note VR Host 100); 
virtual reality (VR) glasses (see Shiu Fig. 1, note VR Display 200); and 
a mobile phone (see Shiu Fig. 1, note Source Unit 300) that is detachably couplable to the VR glasses and that is coupled to the controller, wherein the mobile phone is configured to: 
determine whether the mobile phone is in a VR mode or a normal mode (see Shiu Fig. 4, [0038] note source unit and virtual interface paired); and 

receive a notification message from an application installed on the mobile phone, wherein the notification message is designated to be displayed by a first user interface in the normal mode (see Shiu Fig. 4, [0039] note notification pops up on the source unit 300); 
generate, based on the first user interface, a second interface for displaying the notification message in the VR mode (see Shiu Fig. 4, [0039] note generate alert for the notification for the VR Display 200); and 
display the second interface in the VR mode (see Shiu Fig. 4, Fig. 5B, [0039] display the alert on the VR Display 200).

Claim 16
Consider claim 16, Shiu teaches wherein the controller is configured to receive a first user input corresponding to a first location on the second interface (see Shiu Fig. 5B, [0039] note the VR user may input the user selection in the VR Session in response to the notification), and wherein the mobile phone is further configured to: determine a second location on the first user interface corresponding to the first location on the second interface in response to the first user input (see Shiu Fig. 4, [0039] note the notification pops up on the source unit and is simultaneously provided to the VR Host for alerting the VR Display); and respond to the first user input based on the second location for interacting with the notification message (see Shiu [0039] note controlling or answering the call in response to the user selection).

Claims 18, 24, and 29
Consider claim 18, Shiu teaches wherein the mobile phone is further configured to: 
receive a second user input when the mobile phone is in the normal mode (see Shiu [0038] selecting the Virtual interface to connect on the Bluetooth device list); 
determine whether the mobile phone is coupled to the VR glasses in response to the second user input (see Shiu [0038] connecting to the Virtual interface after selecting the virtual interface to connect with), and 
change a mode of the mobile phone from the normal mode to the VR mode when the mobile phone is coupled to the VR glasses (see Shiu [0038] successfully pairing the source unit with the virtual interface).


Claims 22 and 34
Consider claim 22, Shiu teaches wherein the mobile phone is further configured to: 
receive the notification message when the mobile phone is in the normal mode (see Shiu [0038]-[0039] note receive the incoming call/notification); and 
display the first user interface in the normal mode (see Shiu [0038]-[0039] note the virtual interface is not be connected, the incoming call notification pops up on the source unit).
Claim(s) 34 is/are rejected for at least the same reason(s) set forth in claim 22.

Claims 23 and 28
Consider claim 23, Shiu teaches A system (see Shiu Fig. 1, note VR System 10) comprising: 
VR glasses (see Shiu Fig. 1, note VR Display 200); 
an electronic device detachably couplable to the VR glasses and configured to: 
determine whether the electronic device is in a VR mode or a normal mode (see Shiu Fig. 4, [0038] note source unit and virtual interface paired); 
when the electronic device is in the VR mode: 
receive a notification message from an application installed on the electronic device, wherein the notification message is designated to be displayed by a first user interface in the normal mode (see Shiu Fig. 4, [0039] note notification pops up on the source unit 300); 
generate, based on the first user interface, a second interface for displaying the notification message in the VR mode (see Shiu Fig. 4, [0039] note generate alert for the notification for the VR Display 200); and 
display the second interface in the VR mode (see Shiu Fig. 4, Fig. 5B, [0039] display the alert on the VR Display 200); 
determine a second location on the first user interface corresponding to a first location on the second interface in response to the first user input corresponding to the first location on the second interface (see Shiu Fig. 4, [0039] note the notification pops up on the source unit and is simultaneously provided to the VR Host for alerting the VR Display); and 
respond to the first user input based on the second location for interacting with the notification message (see Shiu [0039] note controlling or answering the call in response to the user selection).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20, 21, 25, 26, 27, 30, 31, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiu, and further in view of Pub No.: US 2017/0150139 A1 (herein “Lee”).

Claims 17, 25, and 30
Consider claim 17, Shiu fails to teach wherein the mobile phone is further configured to determine the second location on the first user interface by calculating two-dimensional coordinates of the second location based on three-dimensional coordinates of the first location.  Lee explains rendering content in a 2D format on a first electronic device 400 into a virtual reality content in a 3D format on a second electronic device 410  (see Lee Fig. 4A, [0047], [0051], [0065], [0122], [0134], [0160], [0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiu to include the recited teach of Lee.  Such a modification would improve Shiu by providing an interrupted flow of content for the user to view (see Lee [0006]).
Claim(s) 25 and 30 is/are rejected for at least the same reason(s) set forth in claim 17.

Claims 19, 26, and 31
Consider claim 19, Shiu fails to teach wherein the second interface is generated by mapping the first user interface to a three-dimensional model.  Lee explains rendering content in a 2D format on a first electronic device 400 into a virtual reality content in a 3D format on a second electronic device 410 (see Lee Fig. 4A, [0047], [0051], [0065], [0122], [0134], [0160], [0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiu to include the recited teach of Lee.  Such a modification would improve Shiu by providing an interrupted flow of content for the user to view (see Lee [0006]).
Claim(s) 26 and 31 is/are rejected for at least the same reason(s) set forth in claim 19.

Claims 20 and 32
Consider claim 20, Shiu as modified by Lee teaches wherein the first user interface is mapped on a surface of a three-dimensional model (see Lee Fig. 4A, [0047], [0051], [0065], [0122], [0134], [0160], [0198] note rendering content in a 2D format on a first electronic device 400 into a virtual reality content in a 3D format on a second electronic device 410).
Claim(s) 32 is/are rejected for at least the same reason(s) set forth in claim 20.

Claims 21, 27, and 33
Consider claim 21, Shiu as modified by Lee teaches wherein the mobile phone is further configured to store the three-dimensional model (see Lee Fig. 4A, [0047], [0051], [0065], [0122], [0134], [0160], [0198] note rendering content in a 2D format on a first electronic device 400 into a virtual reality content in a 3D format on a second electronic device 410).
Claim(s) 27 and 33 is/are rejected for at least the same reason(s) set forth in claim 21.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647